BRETT, Judge.
This is an original proceeding for writ of habeas corpus brought upon the verified petition of Charles R. Wollaston, wherein he alleges he is restrained of his liberty by the Sheriff of Jackson County, Oklahoma, and has been since September 12, 1959. He alleges the cause of said restraint to be three charges of indecent exposure now pending against him in the District Court of Jackson County, bond of $2,500 having been fixed by the court in each case. He further alleges he was convicted, on December 18, 1959, on a fourth charge of indecent exposure, sentenced to serve a term of three years thereon in the state penitentiary, and appeal bond was fixed at $6,000 thereon. He alleges the aforesaid bonds are excessive for the three offenses charged and the one offense of which petitioner has been convicted, and prays the same be reduced to such sum as the Court deems proper.
To this petition the Sheriff of Jackson County has responded, substantially admitting that the petitioner was charged and confined as aforesaid, but alleging that petitioner has provided an appeal bond and is not being held thereon, and further alleging that total bond of $7,500 is reasonable and proper in view of the three felony charges pending against petitioner.
At the hearing held before this Court on February 17, 1960, it appeared that petitioner had been confined in jail continuously since September 12, 1959, and would not likely be granted a trial on the pending charges until possibly July, 1960. In view of the admitted facts that petitioner has satisfactorily provided an appeal bond in the sum of $6,000, and the protracted nature of the charges now pending against him, the Court is of the opinion that bond in the amount of $1,500 on each of the charges pending against him is sufficient to ensure his presence before the District Court of Jackson County, Oklahoma, when required. It is therefore ordered that the respondent release petitioner from custody upon the presentation of bonds of $1,500 on each charge now pending against him which have been .approved by the Clerk of the District Court of Jackson County, Oklahoma.
POWELL, P. J., and NIX, J., concur.